IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-30119
                         Summary Calendar



DAVID M. NICHOLS,

                                         Plaintiff-Appellant,


versus

WAYNE F. MCELVEEN, Sheriff;
SHERIFF’S DEPARTMENT OF
CALCASIEU PARISH,

                                         Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 96-CV-1054
                            C/W 96-CV-1134
                         - - - - - - - - - -
                             July 22, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     David M. Nichols, Texas state prisoner # 666133, argues that

the district court erred in granting the defendants’ motion for

summary judgment and in dismissing Nichols’ complaint alleging

that he was falsely imprisoned by the defendants.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                          No. 97-30119
                              - 2 -

     We have reviewed the record, the opinion of the district

court, and the briefs, and find that the dismissal of the

complaint should be affirmed substantially for the reasons

adopted by the district court.   See Nichols v. McElveen, No. 96-

CV-1054 c/w 96-CV-1134 (W.D. La., Jan. 8, 1997).

     Nichols’ motion for relief from judgment is DENIED.

     AFFIRMED.